      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

NEW YORK STATE TEAMSTERS CONFERENCE
PENSION & RETIREMENT FUND; JOHN
BULGARO, Trustee; DANIEL W. SCHMIDT, Trustee;
MICHAEL S. SCALZO, Sr., Trustee; MARK
GLADFELTER, Trustee; BOB SCHAEFFER, Trustee;
BRIAN HAMMOND, Trustee; MARK MAY, Trustee;
and PAUL MARKWITZ, Trustee,

                                 Plaintiffs,
                                                             5:19-CV-0165
v.                                                           (GTS/CFH)

EASTERN REGIONAL CONTRACTING, INC.,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

PARAVATI , KARL, GREEN & DeBELLA, LLP                        GERALD J. GREEN, ESQ.
  Counsel for Plaintiffs                                     VINCENT M. DeBELLA, ESQ.
520 Seneca Street, Suite 105
Utica, NY 13502

GLENN T. SUDDABY, Chief United States District Judge

                                       DECISION and ORDER

       Currently before the Court, in this employee benefits action filed by the New York State

Teamsters Conference Pension and Retirement Fund and eight Fund Trustees (“Plaintiffs”)

against Eastern Regional Contracting, Inc. (“Defendant”), is Plaintiffs’ motion for default

judgment pursuant to Fed. R. Civ. P. 55(b)(2). (Dkt. No. 14.) For the reasons stated below,

Plaintiffs’ motion is granted.
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 2 of 12




I.     RELEVANT BACKGROUND

       A.      Plaintiffs’ Complaint

        Generally, in their Complaint, Plaintiffs assert two claims: (1) a claim that Defendant

violated the parties’ participation agreement, collective bargaining agreement and 29 U.S.C. §

1145 by failing to pay delinquent employee benefit contributions owed under the agreements, as

well liquidated damages, and audit fees; and (2) a claim that Defendant is also liable to Plaintiffs

for additional compensatory relief including interest on unpaid contributions, the greater of

liquidated damages or an additional award of interest, and reasonable attorneys’ fees and costs

under 29 U.S.C. § 1132(g)(2). (Dkt. No. 1 [Pls.’ Compl.].) Specifically, Plaintiffs allege that

Defendant is liable for an outstanding balance for delinquent employee benefit contributions

totaling $24,275.95 as of January 31, 2019, as well as interest determined at the rate specified in

their agreements, an additional award of the greater of interest or liquidated damages as

established by the participation agreement, and unspecified amounts of reasonable attorneys’ fees

and costs. (Id.)

       B.      Relevant Procedural History

       On February 8, 2019, Plaintiffs filed their Complaint. (Dkt. No. 1.) On July 11, 2019,

Plaintiffs filed an affidavit of service, in which they indicated that they had served Defendant

with the Summons and Complaint on July 3, 2019. (Dkt. No. 9.) On July 31, 2019, the Court

found that the time for Defendant to answer or otherwise respond to the Complaint had expired.

(Dkt. No. 10.) On that same date, Plaintiffs requested that the Clerk enter Defendant’s default

pursuant to Fed. R. Civ. P. 55(a) and Local Rule 55.1 of the District’s Local Rules of Practice,

which the Clerk did on August 1, 2019. (Dkt. Nos. 11, 12.)


                                                 2
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 3 of 12




        On September 3, 2019, Plaintiffs filed their current motion for default judgment, in which

they assert they are entitled to an entry of default judgment because they have provided evidence

to show that they are entitled by both law and contract to the requested types and amount of

damages. (Dkt. No. 14, Attach. 5, at 9-18 [Pls.’ Mem. of Law].) As of the date of this Decision

and Order, Defendant has not filed a response to either the Complaint or Plaintiffs’ motion. (See

generally Docket Sheet.)

II.     RELEVANT LEGAL STANDARD

        “Federal Rule of Civil Procedure 55 provides a two-step process that the Court must

follow before it may enter a default judgment against a defendant.” Robertson v. Doe, 05-CV-

7046, 2008 WL 2519894, at *3 (S.D.N.Y. June 19, 2008). “First, under Rule 55(a), when a party

fails to ‘plead or otherwise defend . . . the clerk must enter the party's default.’” Robertson, 2008

WL 2519894, at *3 (quoting Fed. R. Civ. P. 55[a]). “Second, pursuant to Rule 55(b)(2), the

party seeking default judgment is required to present its application for entry of judgment to the

court.” Id. “Notice of the application must be sent to the defaulting party so that it has an

opportunity to show cause why the court should not enter a default judgment.” Id. (citing Fed. R.

Civ. P. 55[b][2]). “When an action presents more than one claim for relief . . . , the court may

direct entry of a final judgment as to one or more, but fewer than all, claims or parties . . . if the

court expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b).

        Pursuant to Second Circuit law, when determining whether to grant a default judgment,

the Court must consider three factors: (1) whether the defendant’s default was willful; (2)

whether the defendant has a meritorious defense to the Plaintiffs’ claims; and (3) the level of

prejudice the non-defaulting party would suffer as a result of the denial of the motion for default


                                                   3
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 4 of 12




judgment. Pecarksy v. Galaxiworld.com, Ltd., 249 F.3d 167, 170-71 (2d Cir. 2001); Enron Oil

Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993). “An unexcused or unexplained failure to

provide an answer to the Complaint will itself demonstrate willfulness,” as does failing to

respond to both a complaint and a subsequent motion for default judgment. United States v.

Silverman, 15-CV-0022, 2017 WL 745732, at *3 (E.D.N.Y. Feb. 3, 2017) (citing S.E.C. v.

McNulty, 137 F.3d 732, 738-39 [2d Cir. 1998]; Indymac Bank v. Nat’l Settlement Agency, Inc.,

07-CV-6865, 2007 WL 4468652, at *1 [S.D.N.Y. Dec. 20, 2007]).

       When a court considers a motion for the entry of a default judgment, it must “accept[ ] as

true all of the factual allegations of the complaint . . . .” Au Bon Pain Corp. v. Artect, Inc., 653

F.2d 61, 65 (2d Cir. 1981) (citations omitted). “However, the court cannot construe the damages

alleged in the complaint as true.” Eng’rs Joint Welfare, Pension, Supplemental Unemployment

Benefit and Training Funds v. Catone Constr. Co., Inc., 08-CV-1048, 2009 WL 4730700, at *2

(N.D.N.Y. Dec. 4, 2009) (Scullin, J.) (citing Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183

F.3d 151, 155 [2d Cir. 1999] [citations omitted]). “Rather, the court must ‘conduct an inquiry in

order to ascertain the amount of damages with reasonable certainty.’” Eng’rs Joint Welfare,

Pension, Supplemental Unemployment Benefit and Training Funds, 2009 WL 4730700, at *2

(quoting Alcantara, 183 F.3d at 155 [citation omitted]). This inquiry “involves two tasks: [1]

determining the proper rule for calculating damages on such a claim, and [2] assessing plaintiff's

evidence supporting the damages to be determined under this rule.” Alcantara, 183 F.3d at 155.

Finally, in calculating damages, the court “need not agree that the alleged facts constitute a valid

cause of action . . . .” Au Bon Pain, 653 F.2d at 65 (citation omitted).

       Under N.D.N.Y. L.R. 55.2(a), when requesting an entry of default judgment from the


                                                  4
       Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 5 of 12




Clerk of the Court, the moving party must submit (a) the Clerk’s certificate of entry of default,

(b) a statement showing the principal amount due (not to exceed the amount demanded in the

Complaint and giving credit for any payments with the dates of payments), (c) a computation of

the interest to the day of judgment, (d) a per diem rate of interest, (e) the costs and taxable

disbursements claimed, and (f) an affidavit of the moving party or the party’s attorney. N.D.N.Y.

L.R. 55.2(a). The appended affidavit must show that (a) the party against whom judgment is

sought is not an infant or incompetent person, (b) the party against whom judgment is sought is

not in military service, (c) the party against whom judgment is sought has defaulted in

appearance in the action, (d) service was properly effected under Fed. R. Civ. P. 4, (e) the amount

shown in the statement is justly due and owing and no part has been paid except as set forth in

the party’s other statement, and (f) disbursements sought to be taxed have been made in the

action or will necessarily be made or incurred. Id.

        Under N.D.N.Y. L.R. 55.2(b), when moving for an entry of default judgment from the

Court, the moving party must submit (a) the Clerk’s certificate of entry of default, (b) a proposed

form of default judgment, (c) a copy of the pleading to which no response has been made, and (d)

an affidavit of the moving party or its attorney setting forth the facts required by N.D.N.Y. L.R.

55.2(a). N.D.N.Y. L.R. 55.2(b).

III.    ANALYSIS

        After carefully considering whether Plaintiffs are entitled to an entry of default judgment,

the Court answers this question in the affirmative for the reasons stated in Plaintiffs’

memorandum of law. (Dkt. No. 14, Attach. 5, at 9-18 [Pls.’ Mem. of Law].) To those reasons,

the Court adds the following analysis.


                                                  5
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 6 of 12




       As an initial matter, the Court finds that Plaintiffs have sufficiently shown that the

Complaint, when taken as true, establishes liability. Section 1145 of Title 29 of the United States

Code states that “[e]very employer who is obligated to make contributions to a multiemployer

plan under the terms of the plan or under the terms of a collectively bargained agreement shall, to

the extent not inconsistent with law, make such contributions in accordance with the terms and

conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       In their Complaint, Plaintiffs allege that the collective bargaining agreement and

participation agreement between them and Defendant require Defendant to make employee

benefit contributions to the Pension Fund Plan. (Dkt. No. 1, at ¶¶ 9-13 [Pls.’ Compl.].) In

support of this allegation, Plaintiffs have submitted what their counsel represents to be a true and

accurate copy of the parties’ participation agreement, which Defendant has (of course) not

challenged. The participation agreement, which the Court finds to be integral to Plaintiffs’

Complaint, explicitly states that “[t]he Employer and Union understand and agree that the Fund

contributions shall be made, as set forth herein, on all employees doing bargaining work,” and

that “[f]ailure on the part of the Employer to timely contribute on any of its employees as

specified herein shall make the Employer liable. . . .” (Dkt. No. 14, Attach. 1, at 20.) Also in

their Complaint, Plaintiffs allege that Defendant failed to comply with this contribution

requirement as revealed by an audit conducted in accordance with the agreements between the

parties. (Dkt. No. 1, at ¶¶ 14-20 [Pls.’ Compl.].) In support of this allegation, Plaintiffs have

submitted what their counsel represents to be documentary evidence establishing the deficiency

in contributions. (Dkt. No. 14, Attach. 1, at 45-55.)

       Plaintiffs have therefore sufficiently alleged that Defendant had an obligation to pay


                                                  6
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 7 of 12




contributions but failed to do so in violation of the agreements. See Bricklayers and Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton, 779 F.3d 182, 187-88 (2d Cir.

2015) (finding that allegations and documentary evidence that the parties had an agreement

requiring defendant to remit contributions to the fund and that defendant failed to remit at least

some of those contributions were sufficient to render the defendant liable under ERISA).

       The Court also finds that Plaintiffs have established entitlement to the amount of damages

requested, with a few exceptions. The participation agreement states as follows:

               [f]ailure on the part of the Employer to timely contribute on any of its
               employees as specified herein shall make the Employer liable for all
               employee benefits claims which are incurred during the period of
               delinquency, damages, reimbursement to the Fund for the Fund’s
               attorneys’ fees, auditors’ fees, court costs, disbursements and
               expenses incurred by the Fund in recovering the above,” as well as
               that “the Employer must pay all arrears due the Fund together with
               liquidated damages in the sum of ten percent (10%) of the delinquent
               amount.

(Dkt. No. 14, Attach. 1, at 20.)

       The Policies and Procedures for Contributing Employers document states that the rate of

interest for delinquent contributions is 11% per annum from the due date, as well as that the

Employer is liable for, in addition to that grant of interest, (1) the greater of another award for

interest at the same rate or 10% liquidated damages, (2) costs, and (3) attorneys’ fees. (Dkt. No.

14, Attach. 1, at 29.) Section 1132(g) of Title 29 of the United States Code states that, where a

judgment is awarded in favor of a plan for an action under 29 U.S.C. 1145, the court shall award

the plan (a) the unpaid contributions, (b) interest on the unpaid contributions, (c) an amount

equal to the greater of (i) interest on the unpaid contributions or (ii) the liquidated damages

provided for under the plain not to exceed 20 percent of the amount of unpaid contributions, (d)


                                                  7
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 8 of 12




reasonable attorneys’ fees and costs of the action, and (e) other legal or equitable relief as

appropriate. 29 U.S.C. § 1135(g)(2). Plaintiffs have therefore shown entitlement to the above

classes of damages under both the parties’ agreements and ERISA.

       As to the amount of damages, Plaintiffs assert they are entitled to the following amounts:

(a) $24,275.95 in delinquent employee benefit contributions; (b) $1,573.80 in interest at a rate of

11 percent from January 31, 2019, through September 3, 2019; (c) additional prejudgment

interest from September 3, 2019, to the date of the judgment at a rate of 11 percent per annum

($7.32 per diem); (d) $2,427.60 as an additional award of liquidated damages on the delinquent

amount; (e) $11,245.00 in attorneys’ fees; (f) $470.00 in court costs; and (g) post-judgment

interest pursuant to 28 U.S.C. § 1961(a). (Dkt. No. 14, Attach. 4.)

       As to delinquent contributions, Plaintiffs allege that the total outstanding audit liability

(after partial payments were made by Defendant) was $24,275.95 as of January 31, 2019.1 (Dkt.

No. 1, at ¶ 17 [Pls.’ Compl.]; Dkt. No. 14, Attach. 1, at 45-63; Dkt. No. 14, Attach. 2 [Stilwell

Decl.]; Dkt. No. 14, Attach. 3 [Tierney Decl.].) The provided evidence sufficiently establishes

this amount as the total remaining balance of Defendant’s outstanding contribution.

       As to interest, Plaintiffs have provided sufficient documentation that the applicable

interest rate is 11 percent. (Dkt. No. 14, Attach. 1, at 29, 45; Dkt. No. 14, Attach. 2, at ¶ 14

[Stilwell Decl.].) As Plaintiffs calculate, this equates to a per diem rate of interest of $7.32,


       1
                In his declaration, Kenneth Stilwell, Executive Administrator of the New York
State Teamsters Conference Pension & Retirement Fund, states that, although a pre-litigation
review “confirmed” that Defendant had paid the audit-related liquidated damages and audit fees
“in full”, the outstanding delinquent contributions had been reduced only to $24,275.95 as of
January 31, 2019. (Dkt. No. 14, Attach. 2, at ¶ 12 [Stilwell Decl.].) The declaration of in-house
field auditor John F. Tierney, Jr., also substantiates both facts. (Dkt. No. 14, Attach. 3, at ¶ 5
[Tierney Decl.].)

                                                  8
      Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 9 of 12




which results in a total of $1,573.80 in interest on the delinquent contribution amount between

January 31, 2019, and September 3, 2019. (Dkt. No. 14, Attach. 4, at 2.) Plaintiffs are also

entitled to prejudgment interest at the same rate for the period from September 3, 2019, through

the date of this Decision and Order.

       As to liquidated damages, the Court notes that Plaintiffs’ own documentation indicates

that Defendant already paid a sum of liquidated damages on the original amount of delinquent

contributions found by the audit. (Dkt. No. 14, Attach. 1, at 62 [noting a sum of liquidated

damages assessed on the delinquency amount of $28,341.60]; Dkt. No. 14, Attach. 2, at ¶ 12

[Stilwell Decl.] [stating that Defendant had paid the assessed $2,834.16 liquidated damages

amount in full]; Dkt. No. 14, Attach. 3, at ¶ 5 [Tierney Decl.] [stating that Defendant’s partial

payments were used first to satisfy the amount of the liquidated damages and the audit fees

before the remainder was applied to the amount of delinquent contributions].) It therefore

appears that Defendant has already paid the amount of liquidated damages owed under the

participation agreement and ERISA. Plaintiffs have not provided any evidence that the plan

agreement entitles them to recover one award of liquidated damages related to the fact an audit

was performed (and revealed irregularities) and a separate award of liquidated damages based on

the existence of delinquent contributions. Notably, although the participation agreement

indicates that Plaintiffs are entitled to assess both interest and 10 percent liquidated damages on

delinquent contributions, the section related to audit policies specifies only that Plaintiffs are

entitled to recover the cost of the audit when irregularities are discovered. All of this supports a

finding that Plaintiffs are entitled to only a single award of liquidated damages, which, as already

noted, they have already been paid. (Dkt. No. 14, Attach. 1, at 29, 32.) As a result, the Court


                                                  9
     Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 10 of 12




finds that Plaintiffs are not entitled to $2,427.60 as an additional award of liquidated damages.

       As to court costs, the Court finds that the requested $400.00 for the filing fee and $70 for

the service of process fee is supported by the record and reasonable. See UFCW Local One

Pension Fund v. Ronald A. Popp, Inc., 09-CV-0979, 2011 WL 337332, at *3 (N.D.N.Y. Jan. 31,

2011) (Mordue, C.J.) (finding that $350 filing fee and $67.50 service of process fee were

reasonable costs that could be recovered in an ERISA action); New York State Teamsters Council

Health & Hosp. Fund v. Musolino Auto Service, 08-CV-0485, 2009 WL 10722257, at *2-3

(N.D.N.Y. Feb. 5, 2009) (Mordue, C.J.) (finding that $350 filing fee and $40 service of process

fee were reasonable costs that could be recovered in an ERISA action).

       As to attorneys’ fees, Plaintiffs request a total of $11,245.00. (Dkt. No. 14, Attach. 4.) In

support of this request, Plaintiffs submitted time records related to their counsel’s work on this

matter encompassing 34.60 hours for attorney Gerald J. Green, Esq., at a rate of $325 per hour.

(Dkt. No. 14, Attach. 1, at 70-71.) In his declaration, Attorney Green states that he has been

employed as Plaintiffs’ litigation counsel since 1986, that he practices primarily in ERISA

litigation matters, and that he is admitted to practice before this Court. (Dkt. No. 14, Attach. 1, at

5 [Green Decl.].) This Court has established that $240 is the hourly rate that is prevailing in this

District for similar services by lawyers of reasonably comparable skill, experience, and

reputation. See UFCW Local One Health Care Fund v. JRR II, Inc., 18-CV-1200, 2019 WL

1115852, at *5 (N.D.N.Y. Mar. 11, 2019) (Sharpe, J.) (granting $240 per hour for an experienced

attorney where there was no evidence offered to justify a higher rate, such as information about

the novelty of the case, the ERISA related experience of the attorneys, or another case specific

variable); Board of Trustees of Laborers Pension Fund of Local Union No. 186 v. Casale


                                                 10
     Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 11 of 12




Construction Servs., Inc., 18-CV-0583, 2018 WL 6047825, at *3-4 (N.D.N.Y. Nov. 19, 2018)

(D’Agostino, J.) (finding $240 per hour to be a reasonable rate for an experienced attorney in an

ERISA case). However, Courts have occasionally found that higher fees are also reasonable,

particularly where there is evidence presented of counsel’s superior experience in the particular

field of law. See Easter v. Cayuga Medical Cntr. at Ithaca Prepaid Health Plan, 14-CV-1403,

2017 WL 3267922, at *3 (N.D.N.Y. July 31, 2017) (Sannes, J.) (finding that rates between $245

and $275 were reasonable based on the attorneys’ substantial and relevant experience in ERISA

matters and civil litigation); Engineers Joint Welfare Fund v. C. Destro Develop. Co., Inc., 178

F. Supp. 3d 27, 35-36 (N.D.N.Y. 2016) (Kahn, J.) (noting that this court has upheld as reasonable

hourly rates between $250 and $345 for partners and $165 and $200 for senior associates) (citing

Pope v. Cnty. of Albany, 11-CV-0736, 2015 WL 5510944, at *9 [N.D.N.Y. Sept. 16, 2015]

[Kahn, J.]).

        Here, Plaintiffs have provided evidence that Attorney Green has been engaged in ERISA

litigation work since 1986, more 30 years. The Court finds that counsel’s experience merits an

upward departure from the most-cited rate of $240, but that a rate of $275 is the more appropriate

than the requested rate of $325 (based on a careful review of all of the relevant case law and the

fact that there is no indication that this matter was overly complex or required any highly

specialized knowledge or experience that would merit increasing the hourly rate further). As a

result, the Court finds that Plaintiffs are entitled to only $9,515.00 in attorneys’ fees.

        Lastly, the Court finds that Plaintiffs are entitled to recover post-judgment interest

pursuant to 28 U.S.C. § 1961(a).

        ACCORDINGLY, it is


                                                  11
     Case 5:19-cv-00165-GTS-CFH Document 15 Filed 07/20/20 Page 12 of 12




       ORDERED that Plaintiffs’ motion (Dkt. No. 14) is GRANTED; and it is further

       ORDERED that the Clerk of the Court is directed to enter a default judgment in

Plaintiffs’ favor against Defendant in the amount of THIRTY FIVE THOUSAND EIGHT

HUNDRED THIRTY FOUR DOLLARS AND SEVENTY FIVE CENTS ($35,834.75),2 plus

pre-judgment interest at a per diem rate of $7.32 from September 3, 2019, to the date of this

judgment, and post-judgment interest at the rate established by 28 U.S.C. § 1961(a), from the

date judgment is entered until the date of payment.

Date: July 20, 2020
      Syracuse, New York




       2
               This amount consists of the following: (1) $24,275.95 in delinquent employee
benefit contributions; (2) $1,573.80 in interest at a rate of 11 percent from January 31, 2019,
through September 3, 2019; (3) $9,515.00 in attorneys’ fees; and (4) $470.00 in court costs.

                                                12
